PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/138,489
Filing Date: 21 Sep 2018
Appellant(s): JANSEN et al.



__________________
Kainoa Asuega
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2021.
4/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

DETAILED ACTION
The following grounds of rejection are applicable to the appealed claims.
 	Claims 1-18 are rejected under 35 U.S.C. § 102 as anticipated by Stahlin (US Pat. No.: 9,310,210). 
 	Applicants argue the following: 
 	Stahlin fails to disclose at least three features of the independent claims: 	
 	(1) “communicating, from a navigation unit internal to the motor vehicle to a driver assistance system internal to the motor vehicle, position data, generated by the navigation unit, identifying a position of the motor vehicle,”
 	(2) “requesting, by the driver assistance system ... additional information from the navigation unit, in response to receiving the position data,” and
 	(3) “.... a determination that the driver assistance system requires additional information with respect to the position data to provide the one or more driver assistance functions ....”
 	Whereas the failure to disclose any one limitation is fatal to a finding of anticipation, Stahlin fails to disclose three. See e.g., Verdegaal Bros., 814 F.2d at 631; Richardson, 868 F.2d at 1236. The rejection should therefore be reversed.
 	(1) Stahlin does not communicate position data from a navigation unit to a driver assistance system.
 	The first feature that Stahlin lacks is:
 	communicating, from a navigation unit internal to the motor vehicle to a driver assistance system internal to the motor vehicle, position data, generated by the navigation unit, identifying a position of the motor vehicle. Claim 1.  This is shown in FIG. 2 as the head unit 110 communicating 210 (i.e., right-to-left arrow) position data to the FAS 120.
 	In making the rejection, the Examiner appears to equate the claimed navigation unit to the head unit 102, the claimed driver assistance system to the driver assistance system 104, and the claimed position data to the vehicle’s GPS position. Office Action, pp. 2-3. Stahlin does not, however, describe the GPS position ever being communicated from the head unit 102 to the driver assistance system 104.
 	While Stahlin notes that the third subunit 108 determines discrepancies between the GPS position for the vehicle and a map-matching position for the vehicle, Stahlin says nothing about whether the GPS position is communicated from the head unit 102 (e., alleged navigation unit) to the driver assistance system 104 (i.e., alleged driver assistance unit). Indeed, there is no indication that the head unit 102 generates the GPS position to communicate in the first place — the source of the GPS position being unmentioned by Stahlin.
 	Stahlin therefore fails to disclose the claimed feature.
 	The Examiner nevertheless argues that “Stahlin teaches a ‘measured GPS position for the vehicle’ ... which meets the limitation in the claim,” and that “FIG. 1 depicts map data from the vehicle and GPS information compared for discrepancies, and subsequently, the computation unit 111 feeds information to the driver assistance system along with ambient sensor data.”
 	The Examiner’s first comment misses the point. The head unit 102 is not described as (1) generating the GPS position data, or as (2) communicating the GPS position data to the driver assistance system 104. That GPS position data exists is not the limitation.
 	As to the Examiner’s second comment, the “information” that the computation unit 111 feeds to the driver assistance system 104 is nowhere identified as the GPS position data. To the contrary, it appears to be assessment result data that is further processed to determine the quality or validity of the map. See Stahlin, Col. 4:59-6:19. Communicating this assessment result data from the computation unit 111 does not teach communicating GPS position data from the head unit 102.
 	The Examiner’s arguments are thus inapposite. Stahlin fails to disclose “communicating, from a navigation unit internal to the motor vehicle to a driver assistance system internal to the motor vehicle, position data, generated by the navigation unit, identifying a position of the motor vehicle.”
 	
 	Examiner respectfully disagrees with the assertion that Stahlin fails to disclose communicating position data from a navigation unit to a driver assistance system.  Appellants specifically argued that “Stahlin does not, however, describe the GPS position ever being communicated from the head unit 102 to the driver assistance system 104.”   For clarification on the record, FIG. 1 depicts a map data unit from a head unit 102 which is systematically configured with sub-units 106-110 which is embodied in unit 100.  Stahlin explicitly teaches:    
a measured GPS position  (Emphasis Added) for the vehicle and a map-matching position for the vehicle.” (col. 4, lines 55-57).  
 This teaching in the prior art is interpreted as such that the head unit is in communication with a navigation unit overall as Stahlin further teaches that: 
“The assessment module has two submodules 100, 101.  The first submodule is supplied with digital map data from, by way of example, a head unit 102 in what is known as an Infotainment system or a PND 102, that is to say a primary navigation system with a screen.” (col. 4, lines 44-48).  
As one with ordinary skill in the art can clearly see, the assessment module 100 systematically contains the head unit 102 (which determines GPS Position) and infotainment system, or in other words, a primary navigation system as fully disclosed in Stahlin.  Consequently, Examiner interpreted the “head unit 102” as the navigation system/infotainment system which communicates the GPS position data to a driver assistance system 103 as depicted in Figure 1.   

 	(2) Stahlin does not teach a driver assistance system requesting additional information from a navigation unit.
 	The next feature that Stahlin lacks is:
 	requesting, by the driver assistance system ... additional information from
 	the navigation unit, in response to receiving the position data .... 
 Claim 1.  This is shown in FIG. 2 as the FAS 120 communicating 220 (i.e., left-to-right arrow) a request for additional data to the head unit 110.
 	In Stahlin, there does not seem to be any request coming from the driver assistance system 104 and going to the head unit 102. FIG. 1 shows only one-way arrows. And while the driver assistance system 104 does appear to receive a quality assessment (i.e., alleged additional information) in addition to the received map data, the driver assistance system 104 does not appear to affirmatively request the quality assessment.
 	This is not an inconsequential difference. An advantage of the claimed invention is in the navigation system sending the additional information to the driver assistance system in response to an affirmative request for the additional information by the driver assistance system. The additional information is thus not automatically sent, as is the typical approach, when the additional information is perhaps not needed. See e.g., Appl., 7] [0012]-[0016].
 	The Examiner raises two arguments in response. Both are misplaced.
 	First, the Examiner argues that “the claim does not suggest the advantage of the navigation system by only sending requested information.” Office Action, p. 9. This argument is neither here nor there — as the § 102 analysis requires only an element-to-element comparison of the claim with the prior art, and Stahlin clearly fails to disclose any request coming from the driver assistance system 104 and going to the head unit 102. Moreover, the Examiner is simply wrong. The claim recites the features of the invention that lead to its benefits, including the affirmative step of “requesting, by the driver assistance system, ... additional information from the navigation unit,” and “communicating, in response to said requesting, the additional information.”
 	Second, the Examiner argues that “the claim language suggests ‘additional information from the navigation unit’ which in actuality is superfluous information being requested and not limited requested information.” The Examiner therefore appears to suggest the claim limitation is simply “additional information from the navigation unit.” But that is not the limitation. The limitation untaught by Stahl is “requesting, by the driver assistance system ... additional information from the navigation unit, in response to receiving the position data ....”_ And Stahl fails to disclose this.
 	The Examiner’s arguments are therefore misplaced. Stahlin fails to disclose the additional feature of: “requesting, by the driver assistance system ... additional information from the navigation unit, in response to receiving the position data ....”
 	
 	Examiner respectfully disagrees with the assertion that Stahlin fails to disclose a driver assistance system requesting additional information from a navigation unit and further Examiners interpretation of the limitations to be in appropriate.  Final rejection on 4/46/2021 pointed to column 7, lines 25-35 which teaches the scope of using cameras to further assess information about its surroundings, on top of inputted location data, to a fusion model and the final results being transferred to a safety or driver assistance system.  Furthermore, the data that is required is based on different levels of requirement for the information.  For example, higher levels of safety demands determined by the ambient sensors and navigation unit may determine that the maps are not reliable and that more data for comparison on quality is requested (col. 8, lines 5-55).  All of the data is disclosed to be stored in memory of the navigation system and is shown to be updateable based on quality demands.  The ambient 

   	(3) In Stahlin, the quality assessment data is not necessary for the driver assistance system to provide its functions.
 	The final feature missing from Stahlin is:
 ... a determination that the driver assistance system requires additional information  with respect to the position data to provide the one or more driver assistance functions .... 
Claim 1.  This limitation relates to the FAS 120 requesting the additional information from the head unit 110 when it is needed. See e.g., Appl., J [0012]-[0016]. The request is thus based on the determination that the FAS 120 requires the additional information to provide a driver assistance function. ¶¶ [0050]-[0051].
 	In making the rejection, the Examiner appears to equate the claimed additional information to the quality assessment output at interface 113 of Stahl. Office Action, p. 3. However, there is no indication in Stahlin that the driver assistance system 104 requires the quality assessment to provide any driver assistance function. To the contrary, Stahlin describes that its driver assistance system 104 uses the map data, or the sensor system 103 data, to provide its functions — not the quality assessment. Stahlin, Col. 6:4-47. While Stahlin does describe using the quality assessment data to determine which of the map data or the sensor data to use, nowhere does Stahlin describe the quality assessment data as itself being required to provide any driver assistance function.
 	The Examiner nevertheless argues that a skilled artisan “would know that the location information and its related quality (101, 103, FIG. 1) is used, along with ambient sensor data, to input to the driver assistance system 104, 105.” Office Action, pp. 9-10. The argument is neither here nor there. A rejection on prior art must show that all the claim limitations are either expressly described, or are otherwise inherent. MPEP § 2112. The Examiner appears to recognize that the feature is not expressly described, but then also fails to “provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teaching of the prior art.” The Examiner rather makes a bald conclusory statement that falls well short of the requisite articulated reasoning.
 	The Examiner’s arguments should therefore be rejected. Stahlin fails to disclose the additional feature of: “requesting, by the driver assistance system ... additional information from the navigation unit, in response to receiving the position data ....”

	Examiner respectfully disagrees with the assertion that the quality assessment data is not necessary for the driver assistance system to provide its functions.  Stahlin discloses an inventive scope with flexibility in its use.  The ambient sensor data may be used to process data in order to enhance the reliability of maps to be used in safety applications.  Again, the 
For at least the reasons stated above, Stahlin discloses the features of:  
 	(1) “communicating, from a navigation unit internal to the motor vehicle to a driver assistance system internal to the motor vehicle, position data, generated by the navigation unit, identifying a position of the motor vehicle,”
 	(2) “requesting, by the driver assistance system ... additional information from the navigation unit, in response to receiving the position data,” and
 	(3) “.... a determination that the driver assistance system requires additional information with respect to the position data to provide the one or more driver assistance functions ....”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TYLER J LEE/Primary Examiner, Art Unit 3663                                                                                                                                                                                                 

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.